           Case 1:18-cv-01677-LJO-BAM Document 1-1 Filed 12/10/18 Page 1 of 3

 1   A. Peter Rausch, Jr. (State Bar No. 127930)
     LAW OFFICES OF A. PETER RAUSCH, JR.
 2   1930 Tienda Drive, Suite 106
     Lodi, California 95242
 3   Telephone:      (209) 952-5000
 4   Facsimile:      (209) 339-8505
     E-Mail:        counsel@rausch.com
 5
     Mark E. Merin (State Bar No. 043849)
 6   Paul H. Masuhara (State Bar No. 289805)
     LAW OFFICE OF MARK E. MERIN
 7   1010 F Street, Suite 300
     Sacramento, California 95814
 8
     Telephone:     (916) 443-6911
 9   Facsimile:     (916) 447-8336
     E-Mail:        mark@markmerin.com
10                  paul@markmerin.com

11     Attorneys for Plaintiffs
       ESTATE OF CARMEN MENDEZ,
12     JORGE MENDEZ, SR., JORGE MENDEZ, JR.,
13     ALEXANDRA MENDEZ, DOMINIC MENDEZ,
       SABRINA MENDEZ, KYLAN RYLE,
14     RAYMOND MENDEZ, BERTHA MENDEZ,
       and DOMINGO MENDEZ
15
16                                            UNITED STATES DISTRICT COURT
17                                          EASTERN DISTRICT OF CALIFORNIA
18                                                          FRESNO DIVISION
19   ESTATE OF CARMEN MENDEZ, et al.,                                          Case No.
20                  Plaintiffs,                                                DECLARATION OF JORGE MENDEZ, SR.
                                                                               RE CAL. CODE CIV. PROC. § 377.32
21   vs.
22   CITY OF CERES, et al.,
23                  Defendants.
24          I, Jorge Mendez, Sr., do declare and say:

25          1.      I submit the following declaration regarding my status as one of Carmen Mendez’s

26   successors-in-interest, pursuant to Cal. Code Civ. Proc. § 377.32.

27          2.      Carmen Mendez was born on                                         in Modesto, California.

28          3.      No proceeding is now pending in California for administration of Carmen Mendez’s
                                                       1
                               DECLARATION OF JORGE MENDEZ, SR. RE CAL. CODE CIV. PROC. § 377.32
                   Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
               Case 1:18-cv-01677-LJO-BAM Document 1-1 Filed 12/10/18 Page 2 of 3

 I   estate.

 2             4.      I am one ofCannen Mendez's successors-in-interest (as defined in Section 377.11 of the

 3   California Code of Civil Procedure) and succeed to his interest in the action or proceeding. Cannen

 4   Mendez is my son.

 5             5.      No other person has a superior right to commence the action or proceeding or to be

 6   substituted for Cannen Mendez in the pending action or proceeding. My status as successor-in-interest is

 7   shared with Stephanie Beidleman, Carmen Mendez's mother.

 8             6.      A true and correct copy of Carmen Mendez's death certificate is attached as "Exhibit A."

 9             I declare under penalty of perjury under the laws of the State of California that the foregoing is

10   true and correct and that this declaration was executed on the 29th day of                                    October             ,2018,
11   at __H~u~g~ho::s:..:o:..:n,---_ _ _, California.

12

13                                                    J~~7Jl~
                                                                 Jorge Mendez, Sr.
14

15

16

17

18

19

20

21

22
23
24

25
26
27

28
                                                                             2
                                   DECLARATION OF JORGE MENDEZ, SR. RE CAL. CODE CIV. PROC. § 377.32
                      t:State of Mendez v. City o/Ceres. United States District Court, Eastern District of California, Case No. _ __
                                                  Case 1:18-cv-01677-LJO-BAM Document 1-1 Filed 12/10/18 Page 3 of 3
                                                                                 , DEATH                                         """ ,,~
                                                                                                                                                                                                                                             A
                                                                                                                                                             ,
                                                                                                                           OSE                                   ORALTEflATIONS
                                                                                                                                                                                                 LOCAL REGISTRATION NUMBER
                                             STATE FILE NUMBER

                                                                                                                 12.MWLE
                                                                                                                 I~I
              AKA. ALSO KNOWN AS -Include full AKA (FIRST, MIDDLE. LAST)

              SPENCER - MENDEZ
            I'-"RTH
              CA
fifi          13. EDUCATION
               (_
                                i    !                    I        I~·                                    ,                              '''~''OO'''''~rl'NO I WHITE~' HISPANIC                        "oo,wo,,''''''""'"'
                                                                   L~YES HI""" '110
                     worksheet on backl                                                                                )         ,
    ~         08                   --             .
    ~        117. USUAL OCCUPATION _ Type o· work for most of Ille. DO

               STUDENT
                                                                                                                                         1   ~~;~;~u;;~~~ATION                    Y;;;;; moO   , .           "'''y.''')    I" YEA~SlN     OCCU",OION

                                    • RESIDENCE (Street and number, o. locelion)

~~ 2812 SANTA FE AVE
~    Ii       21. ClTV                                                                              1122. Cu,
~ ~ HL~,                          'v                                                                l::i I ANI::iLAUS




O!                 39. DISPOSITION DATE mm/dd/ccyy                          140. PLACE OF FINAL DISPOSITION CERES
                                                                                                     MEMORIAL PARK
§~             08/31/2018                                                      1801 E WHITMORE AVE, CERES, CA 95307
        21 41.1 n'c I
i~
~

                   BU
                                        I                     )                                                                      42. SIGNATURE OF EMBALMER

                                                                                                                                     ~   NAVAZ JASAVALA                                                                     EMB9386
                                                                                                                                                                                                                                       '"UMBER




~~                 FRANUKLUiN};g'                                                FUNERAL HOME                                    ;5~1202              'I ~                                                                , ". DATE   mm/OO/o"lY

                   "'. PCAC' DE             ",",'H
~~ ROADSIDE
u ~                '''.COUNTY
~       C          STANISLAUS




                   ~".   ,                    1                                                    ) DeATH BUT Non                                                   "NT07



                                                                                                                                                      '~'.,.)
               ,   -
                                                                                                                                                                                                     116. LICENSE NUMBER \117. DATE mm/dd/ccyY
                   ~;';,'e """ ,
                                                                                                              115. SIGNATURE AND TITLE OF CERTIFIER
~
Z
S

~
                   I~                                             : IB)

                                                                  :
                                                                                                                                                                                                     m .'

        ~                                                                 ", construction Sit", wood"d ""',,. etc.)
                                                                                                                                                     o ~~~             1
                                                                                                                                                                           DvES 0"" 0 u'"'
        ~
        !~~~~~~~,~,~""~;;""~~--------------------------------~
        i 1;;'.Lc'~~"~""~'U"'O,,""Nw.i,u~;'I""~m."";",~'~"m;";oc~,~;~~;.;';"d~".--------------------------------------------------------------i
        !l
                         .   ,                                                                                                                1m. DA" mm"""W         I."" "" NAM'. TITLE<        'ID"UTV CORO",R
                    ~Al            I Mt:VV DESSERT                                                                                             08/23/2018            IMATTHEW DESSERT, DEPUTY CORONER
        STATE
REGISTRAR
                             \A
                             I                        I
                                                      B                               Ie                1
                                                                                                          0
                                                                                                                           I E
                                                                                                                                                                                                            "u n.'                    10<.""0      HACT
